Citation Nr: 0532937	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a 
thoracic spine injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to August 
1969 and on active duty for training (ACDUTRA) from July 26, 
1976, to August 17, 1976; from September 24, 1976 to 
September 26, 1976; from November 19, 1976 to November 21, 
1976; from February 7, 1977 to February 21, 1977; from 
January 14, 1978 to January 28, 1978; and from January 29, 
1978 to April 29, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 and August 2004 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In the June 2003 
rating decision, the RO denied service connection for 
residuals of a cervical spine injury and residuals of a 
thoracic spine injury.  In the August 2004 decision, the RO 
denied service connection for post-traumatic stress disorder 
(PTSD).  In May 2005 the Board remanded these claims in order 
to afford the veteran a hearing before a Veteran's Law Judge.

The record shows that the appellant requested a hearing 
before a Veteran's Law Judge.  He was notified of the time 
and location of the hearing via letter in September 2005.  
The appellant failed to appear for his scheduled hearing, and 
there is no record that a request for another hearing was 
ever made.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.

The issues of service connection for residuals of a cervical 
spine injury and  post-traumatic stress disorder (PTSD) are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The veteran does not have residuals of a thoracic spine 
injury that was sustained during his military service; 
degenerative changes were first manifested many years after 
service.


CONCLUSION OF LAW

Residuals of a thoracic spine injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he injured his thoracic spine while 
in service and that he has residuals of that injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of determining service connection, active 
military service includes (in pertinent part) active duty, 
any period of ACDUTRA which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).  

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; the appellant's service 
personnel records; a June 1975 letter from Dr. Tapper; a July 
1975 statement from Dr. Valli; a November 2003 VA 
radiographic report; and numerous VA progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claim for service connection 
for residuals of a thoracic spine injury.

A radiographic report from April 1978 in the veteran's 
service medical records showed that he was shown to have 
multiple Schmorl's nodes in his thoracic spine.

Relevant medical evidence not from the veteran's periods of 
active service or ACDUTRA includes a June 1975 letter from 
Dr. Tapper; a July 1975 statement from Dr. Valli; and a VA 
radiographic report dated in November 2003.

The June 1975 letter from Dr. Tapper showed that the veteran 
was hospitalized in Moritz Community Hospital in 1974 because 
of an acute herniated disc.  The veteran was injured at work 
when he was standing on a wrecker with one foot on the brake 
and one foot on the running board and the cable slipped.  The 
veteran was 


hit by the door and thrown onto the ground.  The veteran had 
had a motorcycle accident several years before that with a 
compression fracture of T12.  According to Dr. Tapper 
September 1974 injury was unrelated to the previous injury 
and was a distinct injury.

Dr. Valli's July 1975 showed that the veteran was admitted to 
the hospital after sustaining head trauma with a mild 
concussion in May 1971.  The veteran also had mild thoracic 
back sprain and a minimal sternoclavicular separation the 
left side.  He had a contusion to the anterior thorax of the 
sternum.  X-rays showed a minimally displaced fracture of the 
manubrium.  The examiner gave a diagnosis of head trauma with 
mild concussion, mid-thoracic back sprain, minimal 
sternoclavicular separation left side with contusion anterior 
thorax and nondisplaced fracture manubrium.

The November 2003 VA radiographic report showed that the 
veteran underwent an MRI of the lumbar spine.  The examiner 
found that there was wedging of L1 and L2 with up to 20 
percent loss of the vertebral body height anteriorly.  This 
was chronic in nature without reactive marrow changes.  
Schmorl's nodes were seen from T12 through L2.  Degenerative 
changes were seen at the adjacent end plates at T12-L1 
through L2-3 and at superior end plate at L5 and adjacent end 
plates at the L5-S1 interspaces.  Intervertebral disc space 
height was normal throughout. Disc desiccation was seen 
throughout with relative sparing at the L5-S1 interspace.  
The conus medullaris terminated at the level of the L1 
vertebral body without evidence of tethering.  T12-L1 through 
L2-3 showed no disc bulges.  The bony spinal canal and neural 
foramen were normally patent.  The examiner gave an 
impression of degenerative changes causing bilateral neural 
foraminal stenosis at the L3-4 interspace.

The Board finds that service connection for residuals of a 
thoracic spine injury is not warranted on either a direct or 
presumptive basis.  The only service medical record that 
showed any abnormality in the veteran's thoracic spine was 
the VA radiographic report that showed Schmorl's nodes in 
April 1978.  It showed no 


chronic degenerative disability.  Private medical records 
dated in June and July 1975 showed that the veteran sustained 
a mild thoracic back sprain in 1971, that he injured his back 
at work in 1974, and that he sustained a compression fracture 
at T12 in a motorcycle accident some years prior to that.  
There is no evidence that these incidents occurred in 
service.  There is also no record of complaint, diagnosis, or 
treatment of thoracic spine arthritis within the one year 
presumptive period following either the veteran's active 
service or his ACDUTRA.  In fact, the first medical evidence 
of degenerative changes in the thoracic spine comes in a 
November 2003 VA radiographic report, some 35 years after the 
veteran's separation from ACDUTRA.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Despite the various 
assertions provided in the record that the veteran's thoracic 
spine condition is due to an old injury there unfortunately 
remains no contemporaneous evidence that the veteran injured 
his thoracic spine while in service.  There is also no 
probative medical evidence of record that shows a nexus 
between the veteran's current thoracic spine condition - 
degenerative changes at T12 - and his service.  Instead, the 
record seems to show thoracic spine injures that took place 
between the veteran's Navy service, which ended in 1969, and 
his ACDUTRA periods, which began in 1976.  See June 1975 
letter from Dr. Tapper and July 1975 statement from Dr. 
Valli.  The Board finds that for the reasons stated above the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a thoracic spine 
injury and the veteran's claim must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 


495-97 (1997).  In this case, the Board has determined that 
the medical evidence is more probative of the issue, and that 
it outweighs the lay statements.  Accordingly, the veteran's 
claim for service connection for residuals of a thoracic 
spine injury must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for residuals of a thoracic spine injury.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).



The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
September 2002, October 2002, and October 2004.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
October 2004 letter contained a specific request that the 
appellant send VA any information or evidence in his 
possession that he thought would support his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a July 2004 statement of the case 
(SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He was offered hearings 
before the Ro and Board.  One was scheduled to take place in 
102005 by video conference, but the veteran failed to appear.  
He has not referred to any other pertinent evidence that he 
wanted VA to obtain.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Service connection for residuals of a thoracic spine injury 
is denied.


REMAND

The appellant asserts that his cervical spine disability is 
due to trauma incurred during two alleged in-service 
assaults, the first during his active duty service and the 
second during a period of ACDUTRA.  The veteran's service 
medical records showed that he was "hit" while on active 
duty in the Navy 1963 and that he suffered from cervical and 
low back pain secondary to a fight in 1978 during a period of 
ACDUTRA.  The veteran's service medical records also showed 
that he suffered from cervical strain secondary to a motor 
vehicle accident in April 1978, also during an ACDUTRA 
period.  However, an Army medical record, which was not from 
an ACDUTRA period, showed complaints of neck pain and that 
the normal cervical lordosis was gone.  Private medical 
records dated in June and July 1975, a period between the 
veteran's active Navy service and his enlistment in the 
National Guard, showed that the veteran was hospitalized in 
1974 for an acute herniated disc caused by a fall at work, 
that the veteran had a history of a motorcycle accident 
several years before that which resulted in a compression 
fracture of T12, and that the veteran was hospitalized for 
head trauma with a mild concussion in May 1971.  See June 
1975 letter from Dr. Tapper and July 1975 statement from Dr. 
Valli.  

Recent VA radiographic reports and progress notes regarding 
the cervical spine show disc bulges, stenosis, and 
retrolisthesis.  An April 2004 VA progress note stated that 
the cervical disc bulges were due to old trauma.  

Thus, the question must be answered whether there is a nexus 
between the veteran's current cervical spine disability and 
any injuries sustained during his active duty service or 
ACDUTRA.

The Board also notes that applicable regulatory criteria 
provide that service connection for PTSD requires medical 
evidence of a PTSD diagnosis which conforms to the Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed., 1994 
(DSM-IV), see 38 C.F.R. § 4.125(a) (2005), a medical link 
between current symptoms and in-service stressor(s) and 
credible supporting evidence that the claimed in-service 
stressor(s) occurred.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  If PTSD is based on 
alleged in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to, records from law 
enforcement authorities, 


rape crisis centers, or mental health counseling centers; 
tests for sexually transmitted diseases; and statements from 
family, fellow service members, or clergy. 38 C.F.R. § 
3.304(f)(3) (2005).  Additionally, evidence of behavioral 
changes, such as a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes following the claimed assault, can 
constitute credible evidence of the stressor.  Id.

The law is clear that VA cannot deny a PTSD claim based on an 
alleged in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavioral changes 
may constitute credible supporting evidence of the stressor, 
and allowing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
Also, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2005). In this case, 
however, the veteran was not given any such notice consistent 
with Section 3.304(f)(3).

In light of the foregoing, and to ensure that the VA fully 
assists the veteran in substantiating his claim, this claim 
is REMANDED for the following evidentiary development.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant 
for a VA orthopedic examination of the 
appellant's cervical spine to diagnose 
and determine the etiology of any current 
cervical spine disorders present.  After 
reviewing the claims folder the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any diagnosed cervical spine disorders 
were initially manifested during the 
appellant's active service or his ACDUTRA 
periods.  The examiner should provide a 
complete rationale for the opinion 
expressed.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
scheduled examination.

2. Attempt to corroborate the veteran's 
account of in-service personal assault by 
first notifying the veteran of 38 C.F.R. 
§ 3.304(f)(3) and advising him that an 
allegation of in-service personal assault 
may be corroborated by evidence other 
than his service records. The notice 
should include all specific examples of 
alternative sources of corroborating 
information listed in Section 
3.304(f)(3). An appropriate amount of 
time should be permitted for the veteran 
to respond to this notice.

3. Upon receipt of the veteran's 
response, if any, to the notice directed 
above, undertake any further development 
warranted in connection with this claim. 
Determine whether there is any credible 
supporting evidence that the veteran was 
personally assaulted in service. A 
statement of that determination should be 
placed in the veteran's claims folder.

4. After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted. If the decision remains in any 
manner adverse to the veteran, provide 
the veteran a Supplemental Statement of 
the Case and give him an appropriate 
amount of time to respond to it. 
Thereafter, return the case to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


